 
EXHIBIT 10.1
 
Execution Copy
 
AMENDMENT NO. 5 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 5, dated as of April 26, 2013 (this "Amendment No. 5"), to
that certain Credit Agreement referred to below is entered into by and among
Dynamics Research Corporation, a Massachusetts corporation (the "Borrower"), the
Guarantors, each Lender party hereto, and Bank of America, N.A., as
administrative agent (in such capacity, the "Administrative Agent"), Swing Line
Lender and an L/C Issuer.
STATEMENT OF PURPOSE
The Borrower is a party to that certain Credit Agreement, dated as of June 30,
2011, by and among the Borrower, each financial institution party thereto as a
lender (collectively, the "Lenders" and, each individually, a "Lender") and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer
(as amended by that certain Amendment No. 1 to Credit Agreement, dated September
16, 2011, that certain Amendment No. 2 to Credit Agreement, dated June 29, 2012,
that certain Amendment No. 3 to Credit Agreement, dated August 8, 2012, that
certain Amendment No. 4 to Credit Agreement, dated December 31, 2012, and as
otherwise further amended, restated, supplemented or modified prior to the date
hereof, the "Credit Agreement").
The Borrower now requests that the Credit Agreement be amended in order to grant
certain accommodations to and for the benefit of the Borrower, all as more
particularly described herein.
Subject to the terms and conditions of this Amendment No. 5, the Administrative
Agent and the Lenders party hereto have agreed to grant such requests of the
Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
SECTION 1.                          Capitalized Terms.  All capitalized
undefined terms used in this Amendment No. 5 (including, without limitation, in
the Statement of Purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement.  This Amendment No. 5 shall be a "Loan Document" for all
purposes of the Credit Agreement and the other Loan Documents.
SECTION 2.                          Amendments.  The parties hereto hereby agree
that as of the Amendment No. 5 Effective Date (as defined below) the Credit
Agreement is hereby amended as follows:
(a)            The following definition under Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety:


"Consolidated Fixed Charges" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum, in each case determined in
accordance with GAAP for such period and without duplication, of (a)
Consolidated Interest Expense paid or payable in cash other than any Make-Whole
Premium (as defined in the Subordinated Note Agreement as in effect on the
Amendment No. 5 Effective Date) or other premiums paid or payable in connection
with the repayment of the Loans (as defined in the Subordinated Note Agreement
as in effect on the Amendment No. 5 Effective Date) pursuant to a Junior Payment
plus (b) scheduled principal payments with respect to Indebtedness, regardless
of whether or not such Scheduled Principal Payments are actually made by the
Borrower or any Subsidiary during such period ("Scheduled Principal Payments")
plus (c) Restricted Payments; provided that for purposes of determining
Consolidated Fixed Charges for any period of the Borrower prior to June 30,
2012, the determination of Scheduled Principal Payments and Consolidated
Interest Expense shall be
1

--------------------------------------------------------------------------------

deemed to be the amount of (i) for the four consecutive fiscal quarter period
ending September 30, 2011, the amount of Scheduled Principal Payments and
Consolidated Interest Expense for the fiscal quarter ending September 30, 2011
times four (4); (ii) for the four consecutive fiscal quarter period ending
December 31, 2011, the amount of Scheduled Principal Payments and Consolidated
Interest Expense for the two consecutive fiscal quarters ending December 31,
2011 times two (2); and (iii) for the four consecutive fiscal quarter period
ending March 31, 2012, the amount of Scheduled Principal Payments and
Consolidated Interest Expense for the three consecutive fiscal quarters ending
March 31, 2012 times 4/3.


(b)            Section 1.01 of the Credit Agreement is hereby amended by adding
the following new definition in the appropriate alphabetical order:


"Amendment No. 5 Effective Date" means the date on which each of the conditions
precedent to Amendment No. 5 to Credit Agreement, dated as of April 26, 2013,
among the Borrower, the Lenders party thereto and the Administrative Agent, are
satisfied or waived.


SECTION 3.                          Conditions Precedent to Effectiveness.
(a)            This Amendment No. 5 shall be effective upon the satisfaction of
each of the following conditions (such date, the "Amendment No. 5 Effective
Date"):
(i)            Executed Amendment. The Administrative Agent shall have received
counterparts of this Amendment No. 5 executed by the Borrower, the Guarantors,
the Administrative Agent and the requisite Lenders.
(ii)            Amendment to Subordinated Note Agreement.  Contemporaneously
with the effectiveness of this Amendment No. 5, the Borrower and the
Subordinated Noteholders shall have entered into an amendment to the
Subordinated Note Agreement on terms substantially similar to those of this
Amendment No. 5 in form and substance satisfactory to the Administrative Agent
(the "Subordinated Note Amendment").
(iii)            Payment of Fees and Expenses.  The Borrower shall have paid all
out-of-pocket expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) with respect to this Amendment No. 5.
(iv)            Other Closing Documents.  The Administrative Agent shall have
received such other instruments, documents and certificates as the
Administrative Agent shall reasonably request in connection with the execution
of this Amendment No. 5.
(b)              For purposes of determining compliance with the conditions
specified in this Section 3, each Lender that has signed this Amendment No. 5
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the date hereof
specifying its objection thereto.
SECTION 4.                          Effect of the Agreement.  Except as
expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain unmodified and in full force and effect.  Except as expressly set
forth herein, this Amendment No. 5 shall not be deemed (a) to be a waiver of, or
consent to, a modification or amendment of, any other term or condition of the
Credit Agreement or any other Loan Document, (b) to prejudice any other right or
rights which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with the Credit Agreement or the other Loan
2

--------------------------------------------------------------------------------

Documents or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, (c) to be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with the Borrower or any other
Person with respect to any waiver, amendment, modification or any other change
to the Credit Agreement or the Loan Documents or any rights or remedies arising
in favor of the Lenders or the Administrative Agent, or any of them, under or
with respect to any such documents or (d) to be a waiver of, or consent to or a
modification or amendment of, any other term or condition of any other agreement
by and among the Borrower, on the one hand, and the Administrative Agent or any
other Lender, on the other hand.  References in the Credit Agreement to "this
Agreement" (and indirect references such as "hereunder", "hereby", "herein", and
"hereof") and in any Loan Document to the Credit Agreement shall be deemed to be
references to the Credit Agreement as modified hereby.
SECTION 5.                          Representations and Warranties.  By its
execution hereof, each Loan Party hereby represents and warrants as follows:
(a)            such Loan Party has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Amendment No. 5 and each other document executed in
connection herewith to which it is a party in accordance with their respective
terms;
(b)            this Amendment No. 5 and each other document executed in
connection herewith have been duly executed and delivered by its duly authorized
officers, and each such document constitutes the legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors' rights in general and the
availability of equitable remedies;
(c)            each representation and warranty contained in the Credit
Agreement and the other Loan Documents is true, correct and complete in all
material respects as of the date hereof as if fully set forth herein, except for
any representation and warranty made as of an earlier date, which representation
and warranty shall remain true, correct and complete in all material respects as
of such earlier date; provided that any representation or warranty that is
qualified by materiality or by reference to Material Adverse Effect shall be
true, correct and complete in all respects as of the applicable date;
(d)            no Default has occurred and is continuing as of the date hereof
or would result after giving effect to the transactions contemplated by this
Amendment No. 5; and
(e)            no Loan Party has paid or agreed to pay any fees or other
consideration to any Subordinated Noteholder in connection with the Subordinated
Note Amendment other than as set forth in the Subordinated Note Amendment.
SECTION 6.                          Reaffirmation, Ratification and
Acknowledgment.  Each Loan Party (a) agrees that the transactions contemplated
by this Amendment No. 5 shall not limit or diminish the obligations of such
Person under, or release such Person from any obligations under, the Collateral
Agreement, the Guaranty, the Subordination Agreement and each other Loan
Document to which it is a party, (b) confirms and reaffirms its obligations
under the Collateral Agreement, the Guaranty, the Subordination Agreement and
each other Loan Document to which it is a party and (c) agrees that the
Collateral Agreement, the Guaranty, the Subordination Agreement and each other
Loan Document to which it is a party remain in full force and effect and are
hereby ratified and confirmed.
3

--------------------------------------------------------------------------------

SECTION 7.                          Miscellaneous.
(a)            Counterparts.  This Amendment No. 5 may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.
(b)            Governing Law.  This Amendment No. 5, unless otherwise expressly
set forth herein, shall be governed by, construed and enforced in accordance
with the laws of the State of New York, without reference to the conflicts or
choice of law principles thereof.
(c)            Electronic Transmission.  A facsimile, telecopy or other
reproduction of this Amendment No. 5 may be executed by one or more parties
hereto, and an executed copy of this Amendment No. 5 may be delivered by one or
more parties hereto by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes.  At the request of any party hereto, all
parties hereto agree to execute an original of this Amendment No. 5 as well as
any facsimile, telecopy or other reproduction hereof.
(d)            Entire Agreement. This Amendment No. 5 is the entire agreement,
and supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.
(e)            Successors and Assigns.  This Amendment No. 5 shall be binding on
and inure to the benefit of the parties and their heirs, beneficiaries,
successors and assigns.
 
[Signature Pages Follow]
4

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed by their respective authorized officers as of the day and year
first above written.


BORROWER:


DYNAMICS RESEARCH CORPORATION,
as Borrower
By:
/s/ David Keleher
 
Name:
David Keleher
 
Title:
Senior Vice President, Chief Financial Officer and Treasurer
 

 
 
 

 
Amendment No. 5
to
Dynamics Research Corporation Credit Agreement

--------------------------------------------------------------------------------

 
 
GUARANTORS:




DRC INTERNATIONAL CORPORATION
By:
/s/ David Keleher
 
Name:
David Keleher
 
Title:
Vice President Finance and Chief Financial Officer
 



H.J. FORD ASSOCIATES, INC.
By:
/s/ David Keleher
 
Name:
David Keleher
 
Title:
Treasurer and Chief Financial Officer
 

 
KADIX SYSTEMS, LLC
By:
/s/ David Keleher
 
Name:
David Keleher
 
Title:
Treasurer and Chief Financial Officer
 

 
HIGH PERFORMANCE TECHNOLOGIES, INC.
By:
/s/ David Keleher
 
Name:
David Keleher
 
Title:
Treasurer and Chief Financial Officer
 

 
Amendment No. 5
to
Dynamics Research Corporation Credit Agreement


--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
/s/ Roberto Salazar
 
Name:
Roberto Salazar
 
Title:
Vice President
 

 
 
Amendment No. 5
to
Dynamics Research Corporation Credit Agreement




--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
By:
/s/ Christopher P. Busconi
 
Name:
Christoper P. Busconi
 
Title:
Senior Vice President

 






Amendment No. 5
to
Dynamics Research Corporation Credit Agreement


--------------------------------------------------------------------------------







 
 
BROWN BROTHERS HARRIMAN & CO.,
as a Lender
 
By:
/s/ Jed Hall
 
Name:
Jed Hall
 
Title:
Managing Director
 

Amendment No. 5
to
Dynamics Research Corporation Credit Agreement

 

--------------------------------------------------------------------------------







 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:
/s/ Douglas T. Brown
 
Name:
Douglas T. Brown
 
Title:
Senior Vice President


 

 
Amendment No. 5
to
Dynamics Research Corporation Credit Agreement

--------------------------------------------------------------------------------

 
 
SUNTRUST BANK,
as a Lender
 
By:
/s/ William W. Palmer
 
Name:
William W. Palmer
 
Title:
Senior Vice President
 

Amendment No. 5
to
Dynamics Research Corporation Credit Agreement

 

--------------------------------------------------------------------------------

 
 
 
ARES CREDIT STRATEGIES FUND II, L.P., as a Lender



By: ARES CSF OPERATING MANAGER II LLC, its Manager



 
By:
/s/ R. Kipp deVeer
 
Name:
R. Kipp deVeer
 
Title:
Authorized Signatory
 


Amendment No. 5
to
Dynamics Research Corporation Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
ARES CREDIT STRATEGIES FUND III, L.P., as a Lender



By: ARES CSF III INVESTMENT MANAGEMENT LLC, its Manager



 
By:
/s/ R. Kipp deVeer
 
Name:
R. Kipp deVeer
 
Title:
Authorized Signatory

 
 
 
 






Amendment No. 5
to
Dynamics Research Corporation Credit Agreement